DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 September 2021 has been entered.
 
Specification
The disclosure is objected to because of the following informalities:
The claims are referred to on page 3, lines 10-11, which is not in accordance with traditional US practice.
Page 7, line 9 employs a square in place of “°C”.  
On page 8, line 7, the first occurrence of “mm” appears to be an obvious typographical error for “µm”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The last “wherein” clause of claim 1 employs the language, “has a strength of at least 80% greater in comparison to a single bulk ceramic substrate.”  This language is indefinite when viewed in light of the specification.  The specification suggests that the bonded ceramic has a strength of at least 80% of the strength of the bulk ceramic.  See page 8, table 1.  However, the plain language, “at least 80% greater,” suggests that the bonded ceramic must possess a strength that is 80% greater than the strength of the bulk ceramic, i.e., greater than 180% of the bulk ceramic.  The first interpretation has been employed when considering the prior art.
Claims 2-6, 8 and 14 are rejected to for failing to correct the deficiencies of claim 1.

Allowable Subject Matter
Claims 1-6, 8 and 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US 2018/0257997) teaches a bonded ceramic having a strength of 65 ton 190% of the bulk ceramic.  See the abstract.  Kim et al. teaches an embodiment that employs a ceramic green tape join material, which exhibits porosity.  See Figure 2.  However, a green tape is a binding material which is precluded by the present claim language.  Kim et al. further teaches an embodiment that does not employ a green tape between the substrates, however, this embodiment does not contain porosity at the interface.  See Figures 6-8.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376. The examiner can normally be reached Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 


/David Sample/Primary Examiner, Art Unit 1784